OPINION — AG — ** ABSTRACTOR — TITLE INSURANCE — JOINT PUBLICATION ** AN ABSTRACTOR MAY 'NOT', UNDER 74 Ohio St. 227.28 [74-227.28] QUOTE OR ESTIMATE CHARGES BY USING AN ALL INCLUSIVE RATE, BUT RATHER MUST STATE THE ABSTRACTOR FEE SEPARATE FROM TITLE EXAMINATION FEES, AND TITLE INSURANCE CHARGES REGARDLESS OF WHETHER THE QUOTE OR ESTIMATE IS MADE UPON INITIAL INQUIRY BY A PROSPECTIVE CLIENT OR IN THE TRANSACTION. (KICKBACK, LINE ITEMIZED, CHARGES, FEES) CITE: 74 Ohio St. 227.28 [74-227.28] (HUGH A. MANNING)